TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-07-00294-CV


William W. Wade II, Appellant

v.

Ohio Casualty Insurance Company, Appellee




FROM THE COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
NO. C-1-CV-06-002440, HONORABLE ORLINDA NARANJO, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


		Appellant William W. Wade II has filed notice that he and appellee Ohio Casualty
Insurance Company have settled their differences.  He requests that this appeal be dismissed. 
The certificate of conference indicates that appellee supports the motion.  We grant the motion and
dismiss this appeal.

 
						G. Alan Waldrop, Justice
Before Chief Justice Law, Justices Pemberton and Waldrop
Dismissed on Appellant's Motion
Filed:   February 26, 2008